Citation Nr: 0919115	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot 
neurologic disability claimed as secondary to service-
connected right foot plantar fasciitis with tarsal 
neuropathy.

2.  Entitlement to service connection for bilateral knee 
disabilities claimed as secondary to service-connected right 
foot plantar fasciitis with tarsal neuropathy.

3.  Entitlement to service connection for low back strain 
claimed as secondary to service-connected right foot plantar 
fasciitis with tarsal neuropathy.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

6.  Entitlement to a rating in excess of 10 percent for right 
foot plantar fasciitis with tarsal neuropathy.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Lincoln, Nebraska, which, in pertinent part, denied 
service connection for disabilities of the back and knees and 
an increased rating for the right foot, and from an August 
2007 rating decision which denied service connection for the 
left foot and reopened and denied claims for hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  The appellant's degenerative joint and disc disease of 
the lumbar spine at L5-S1 is at least as likely as not 
aggravated by service connected feet disabilities.

2.  The appellant's bilateral degenerative arthritis of the 
knees is at least as likely as not aggravated by a service 
connected feet disabilities.

3.  The appellant's left foot neurological disability is not 
related to a service connected disability.

4.  An unappealed RO rating decision dated in July 1993, of 
which the appellant was notified in August 1993, denied the 
appellant's claim of entitlement to service connection for 
hearing loss and tinnitus.

5.  Evidence received since the 1993 RO decision is new to 
the claims file, but does not relate to an unestablished fact 
necessary to substantiate the claim of whether hearing loss 
or tinnitus was incurred or aggravated in service, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The appellant's service-connected right foot plantar 
fasciitis with tarsal neuropathy has been manifested by no 
more than "moderate" impairment, shown by pain, 
fatigability, weakness, swelling and tenderness, but without 
additional right foot changes, muscle or reflex impairment, 
or objectively diminished function, and no more than moderate 
pes cavus.  


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the lumbar spine 
at L5-S1 has been aggravated as a result of service-connected 
feet disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2008).

2.  Degenerative joint disease of the bilateral knees has 
been aggravated as a result of service-connected feet 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2008).

3.  A left foot neurological disability was not incurred in 
or as a result of the appellant's active duty service and it 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

4.  The July 1993 rating decision, denying the claims of 
service connection for hearing loss and tinnitus, is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

5.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for hearing loss 
and tinnitus; the claims are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  The criteria for an evaluation greater than 10 percent 
for right foot plantar fasciitis with tarsal neuropathy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284; § 4.124a, Diagnostic Code 8724 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claims of service connection for disabilities of 
the low back and bilateral knees, those claims have been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on those claims are moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection, an increased rating and the petitions to reopen.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant's left foot 
neurological disability claim, a letter dated in July 2007 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  Prior to initial adjudication of the appellant's 
petitions to reopen claims for hearing loss and tinnitus, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess, at 490.  The June 2007 letter 
provided notice of the elements of new and material evidence 
and the reasons for the prior denial.  The criteria of Kent 
are satisfied.  See Kent, supra.  

Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in July 2005 fully satisfied the 
duty to notify provisions for the Quartuccio elements two and 
three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  In order to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  A June 2008 letter 
satisfied the test of Vazquez-Flores.  Although this letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2008, he was 
provided two months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in August 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the claims file.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his left foot neurological condition 
can be directly attributed to a service connected 
disability.  Further examination or opinion is not needed on 
the left foot claim because, at a minimum, the preponderance 
of the competent evidence is that the claimed conditions may 
not be associated with the appellant's service-connected 
disabilities, but with his non-service connected diabetes 
mellitus.  This is discussed in more detail below.  

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

Where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
for the right foot in 2006.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected right foot disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination report 
is thorough and supported by VA and private outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that his current low back, bilateral 
knees, and left foot neurological disabilities are secondary 
to his service-connected right foot plantar fasciitis with 
tarsal neuropathy.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

At present, the appellant is service connected for right foot 
plantar fasciitis with tarsal neuropathy and tendinitis, 
fasciitis and hallux valgus deformity of the left foot, 
associated to the service connected right foot.

a. Left Foot

The appellant submitted treatment records from his private 
podiatrist in May 2007 which noted profound neuropathy of the 
bilateral feet.  The treatment records do not relate the left 
foot neuropathy to a service connected disability.

The appellant was sent for a VA examination to determine 
whether his left foot neuropathy was related to his right 
foot disabilities.  The July 2007 VA examination report 
indicates that the neurological condition is more likely the 
result of the appellant's diabetic condition.  The examiner 
noted that there is no literature to support finding that 
hallux valgus or plantar fasciitis as a potential cause or 
aggravating factor in the neurological diagnosis.  Secondary 
service connection is not warranted for the left foot 
neurological disability.

The appellant does not allege and the evidence does not show 
that the left foot neurological disability first manifested 
or was worsened by his active service.  Service connection on 
a direct basis is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's left foot claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Bilateral Knees and Low Back

The appellant contends that he has knee problems as a result 
of his bilateral foot disabilities.  

The appellant was seen for a June 2006 VA examination in 
connection with this claim.  On examination, the appellant's 
knees were stable to stress testing, had no palpable 
effusion, no gross deformity, no significant crepitus and no 
palpable osteophytes.  The appellant had discomfort on firm 
palpation of the peripatellar region and the medial joint 
line bilaterally.  He had range of motion on the right from 0 
to 124 degrees and 0 to 129 degrees on the left.  X-rays 
showed mild to moderate medial compartment changes and mild 
bilateral patellofemoral arthritis.  The examiner concluded 
that the appellant's bilateral foot conditions did not cause 
or aggravate the appellant's bilateral knee conditions.  

Similarly, the appellant's back disability was evaluated at a 
December 2006 VA examination.  Following a physical 
examination, interview and review of the file, the examiner 
concluded that there was no relationship between the 
appellant's foot disability and his low back disabilities.  

The appellant was evaluated at a VA primary care visit in 
March 2007.  He complained specifically about his knees.  On 
examination, the knees were found to be normal.  The examiner 
at the time noted that his joint problems were more likely 
due to obesity and under conditioning.

The appellant was evaluated by his podiatrist in May 2007.  
The doctor noted that the foot disabilities were putting 
stress on his knees.  The doctor noted the pes cavus 
deformity of both feet.  The doctor did state that the foot 
condition is most likely secondarily aggravating the knees 
and lower back. 

The appellant underwent an x-ray examination in June 2007 
through Nebraska Orthopaedic and Sports Medicine.  The 
appellant was diagnosed with early degenerative arthritis in 
the bilateral knees and degenerative arthritis and 
degenerative disc disease of the lumbar spine, at L5-S1.  

The appellant received a series of bilateral knee injections 
in June 2007 through VA.  The June 2007 procedure notes 
indicate that the appellant had a history of bilateral knee 
pain, aggravated with activities, relieved by rest.  The 
appellant had no swelling, laxity or give way.  

Accordingly, the Board concludes that service connection is 
warranted on a secondary basis.  The appellant has been 
diagnosed with bilateral degenerative arthritis of the knees 
and degenerative arthritis and degenerative disc disease of 
the lumbar spine, at L5-S1.  He is service connected for 
bilateral foot conditions, including hallux valgus deformity 
of the left foot.  The appellant's podiatrist has indicated 
that the appellant's foot condition was most likely 
aggravating the knees and lower back.  The appellant has 
positive diagnoses of the primary and secondary conditions.  
The appellant was examined by all opining physicians, 
opinions with rationales provided, and no significant 
evidence apart from examination was relied on by either in 
reaching their conclusions.  There being only one opinion 
against the knee and spine claims each and one opinion in 
favor of each and no reason to prefer one opinion to the 
other, the Board finds that the evidence is in equipoise.  
Service connection for aggravation on a secondary basis is 
warranted for bilateral degenerative arthritis of the knees 
and degenerative arthritis and degenerative disc disease of 
the lumbar spine, at L5-S1.  See 38 C.F.R. § 3.310, supra.  

III. New and Material Evidence

The appellant brought prior claims for hearing loss and 
tinnitus.  The appellant was scheduled for an examination, 
for which he did not appear.  The claims were denied in a 
July 1993 rating decision as the conditions were not shown in 
service and there was no evidence of current diagnosis.  The 
decision was mailed to the appellant in August 1993.  The 
appellant did not respond.  The July 1993 rating decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's prior claims for hearing loss and tinnitus 
were denied as neither condition was shown in the appellant's 
service treatment records and, because he failed to report 
for a VA examination, there was no evidence of current 
disability or connection to service.  

In support of the instant petitions to reopen, the appellant 
has submitted only his assertions that he has tinnitus and 
hearing loss as a result of service.  The additional private 
and VA treatment records, his Social Security file and the 
examinations in connection with the other claims contain no 
evidence pertinent to the hearing loss and tinnitus claims.  

There is, in short, no new evidence regarding hearing loss or 
tinnitus.  The appellant's statements that he has the 
disability are duplicative of his original claim.  As such, 
the Board finds that new and material evidence has not been 
submitted.  The petition to reopen the service connection 
claims for hearing loss and tinnitus is denied.  See 
38 C.F.R. § 3.156(a).  

IV. Increased Ratings

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his right foot plantar fasciitis 
with tarsal neuropathy.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The appellant's right foot plantar fasciitis with tarsal 
neuropathy has been rated under Diagnostic Code (DC) 5284-
8724.  The use of a hyphenated DC indicates an analogous 
rating using the criteria of the second part.  See 38 C.F.R. 
§ 4.27 (2007). In this case, the RO determined that the 
appellant's disability did not fit the criteria of the DCs 
which rate specific foot disabilities and applied the 
criteria of DC 8724, which rates neuralgia of the internal 
popliteal (tibial) nerve, for the criteria of DC 5284, other 
injuries of the foot.  See 38 C.F.R. §§ 4.71a, 4.124a (2008).  

Under DC 5284, moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.  The Board observes that the words 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Code 8724, incomplete paralysis of the posterior tibial 
nerve that is mild or moderate warrants a 10 percent rating.  
The criteria for a higher rating, 20 percent, require severe 
incomplete paralysis.  Complete paralysis of the posterior 
tibial nerve, which warrants a 30 percent rating, is 
manifested by the following: paralysis of all muscles of the 
sole of the foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Initially, the Board notes that the appellant does not have 
complete loss of the use of the right foot.  At his May 2006 
VA examination for his feet, the appellant complained of 
pain, swelling, tenderness, weakness and fatigability.  On 
examination, he had no abnormal motion, crepitus, edema, 
effusion, fatigability, instability, or muscle atrophy.  The 
June 2006 VA examination for his knees indicates a normal 
gait, without evidence of an antalgic gait.  The appellant's 
right foot was sufficiently stable to support him in ten deep 
knee bends.  At his August 2006 VA examination for his right 
foot, the appellant had mild-to-moderate decrease in 
sensation with light touch and decreased pinprick.  The 
effected nerve was identified as the right peroneal.  The 
appellant had no muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics, or abnormal movements, abnormal plantar 
reflex or joint dysfunction.  Deep tendon reflexes were 2+.  
The appellant's gait and balance were normal.  The appellant 
had extremely high arches.  He reported increasing symptoms 
on walking or standing.  The appellant did not use aids for 
ambulation.  Neuritis was present.  

The appellant's private treatment records show some 
impairment of the right foot disorder.  The May 2007 
podiatrist's evaluation reveals neurological findings that 
the sharp / dull sensations were absent bilaterally; light 
touch was absent bilaterally, with no normal heel-to-toe 
ambulation.  The appellant had an apropulsive gait.  Muscle 
strength was 5/5 and tone was normal. The appellant had 
profound neuropathy of the bilateral feet and severe pes 
cavus of the bilateral feet.  An undated record indicates 
that he was issued a cane.

The appellant was seen for a VA examination in connection 
with his left foot claim in July 2007.  The appellant was 
noted to have diabetes mellitus, for which he is not service 
connected, first diagnosed in 2006.  The examiner noted that 
the "profound neuropathy" mentioned in the May 2007 
podiatrist's record was the result of his diabetes mellitus.  
The Board will use the 2006 VA examination reports to rate 
the appellant, as these reflect the disability without the 
neuropathy caused by his diabetes.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (When it is not possible to separate 
the effects of the service-connected condition from a 
nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

In light of the appellant's ability to move freely, normal 
muscle strength and tone, normal reflexes, the Board finds 
that the appellant's right foot plantar fasciitis with tarsal 
neuropathy is no more than moderate in severity.  The 
appellant is competent to report the pain, fatigability, 
weakness, swelling and tenderness, but without additional 
right foot changes or objectively diminished function, the 
Board finds that there is no foundation for a finding of a 
severe disability.  An increased rating is not warranted 
under either DC 5284 or DC 8725.  

The Board has considered whether a higher rating might be 
warranted under another diagnostic code, but, among those 
diagnostic codes that offer higher ratings finds none that 
are applicable here.  DCs 5277 (weak foot, bilateral), 
5279(Metatarsalgia, anterior), 5280 (Hallux valgus), 5281 
(Hallux rigidus), and 5282 (Hammertoes) provide maximum 
ratings of percent each, which the appellant already 
receives.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5276 is 
not appropriate because the appellant has not been diagnosed 
with acquired flatfoot.  Diagnostic Code 5283 permits a 20 
percent award when there is moderately severe malunion or 
nonunion of the tarsal or metatarsal.  Id.  Here, there is no 
evidence of severe malunion or nonunion of the tarsal or 
metatarsal, and application of Diagnostic Code 5283 is 
therefore inapt.  

The remaining potentially applicable Diagnostic Code is 5278 
for claw foot (pes cavus).  38 C.F.R. § 4.71a.  The 
appellant's podiatrist has noted the existence of pes cavus.  
A rating for unilateral pes cavus in excess of 10 percent 
requires all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  Id.  
On his August 2006 VA examinations, the appellant's ankle 
range of motion was normal.  The appellant had tenderness of 
the metatarsophalangeal joints and talo navicular joints.  
There is no indication of marked tenderness, or an unusually 
marked response to physical manipulation.  The appellant was 
noted to have normal toes of the right foot, and no 
contracting or shortening of the plantar fascia.  The Board 
finds that the appellant's symptoms do not meet the criteria 
for a 20 percent rating under DC 5278.  A rating in excess of 
10 percent is not warranted on a schedular basis.  

The Board has considered the rule of DeLuca, supra.  The 
appellant's pain, swelling, tenderness, weakness and 
fatigability are the symptoms which justify his current 10 
percent rating.  The Board cannot assign an increased rating 
based on the same symptoms without violating the anti-
pyramiding rule.  See 38 C.F.R. § 4.14, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's right foot 
plantar fasciitis with tarsal neuropathy disability is not 
inadequate.  The appellant's complaints of weakness, 
fatigability, pain, tenderness and swelling appear to be 
within the contemplated criteria for rating foot and 
neurological disabilities.  The appellant has not complained 
of a symptom left unaddressed by the various ratings 
criteria.  The appellant seeks no hospitalization for his 
foot.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a left foot neurologic 
disability claimed as secondary to service-connected right 
foot plantar fasciitis with tarsal neuropathy is denied.

Entitlement to service connection for bilateral knee 
disabilities claimed as secondary to service-connected right 
foot plantar fasciitis with tarsal neuropathy is granted.

Entitlement to service connection for low back strain claimed 
as secondary to service-connected right foot plantar 
fasciitis with tarsal neuropathy is granted.

The appeal to reopen a claim of service connection for 
hearing loss is denied.

The appeal to reopen a claim of service connection for 
tinnitus is denied.

Entitlement to a rating in excess of 10 percent for right 
foot plantar fasciitis with tarsal neuropathy is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


